Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-11 allowed.
The following is an examiner’s statement of reasons for allowance:  The combination of structure present in claim 1 was not found in the prior art of record. In particular, the limitation “wherein said first end portion of said single-dual directional powered actuator, connected to said foundation base, is interposed between said first and second main lifting links” in combination with the other structure present in claim 1 was not found in the prior art of record. 
Specifically, US2015/0067964 to Xu (“Xu”) teaches a lifting mechanism for an electric bed where the mechanism includes a foundation base, a segment of the furniture adapted to move between an extended and retracted position with respect to the foundation, a single dual directional powered actuator mounted to said foundation, first and second main lifting links operatively connected to the base, the furniture segment and an end of the actuator, and a synchronization link connected between the first and second links wherein the actor causes the first link to move a portion of the furniture segment and simultaneously cause the second link to move a second portion of the furniture segment in a balanced linear fashion.  Xu does not teach the synchronization link connected at a first end of the first and second lifting links and does not teach the actuator interposed between the mounting positions of the first and second lifting links. DE4326438 to Strach (“Strach”) teaches a lifting table mechanism of similar design wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 8, filed 12/26/2020, with respect to 35 USC 112 rejection of claim 11 have been fully considered and are persuasive in light of the amendments filed 12/26/2020.  The 35 USC 112 rejection of claim 11 has been withdrawn. 
Applicant’s arguments, see page 9, filed 12/26/2020, with respect to objections to the drawing and specification, filed 01/24/2019, have been fully considered and are persuasive in light of the amendments filed 12/26/2020.  The objections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/7/2021